UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund ANNUAL REPORT JUNE 30, 2011 The Olstein Funds CONTENTS 3 The Olstein All Cap Value Fund 27 The Olstein Strategic Opportunities Fund 48 Combined Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Additional Information 2 THE OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 13 Expense Example 15 Schedule of Investments 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights THE OLSTEIN ALL CAP VALUE FUND 3 THE OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: THE IMPORTANCE OF A LONG-TERM OUTLOOK Dear Shareholders: For the fiscal year ended June 30, 2011, Class C shares of the Olstein All Cap Value Fund appreciated 26.61% (prior to deduction of CDSC for shares held for less than 1 year).During the same twelve month period the S&P 500® Index appreciated 30.69% and the Russell 3000® Index appreciated 32.37%. MARKET OUTLOOK AND OUR STRATEGY Several related economic stories that have unfolded over the past year continue to cast a long shadow over the near-term outlook for U.S. equities.While the prospective collapse of individual economies within the Euro-zone has dominated headlines for the first half of the year, the growing debate about the best approach for addressing the U.S. deficit and slowdown in U.S. economic growth has unnerved equity markets since the close of the Fund’s fiscal year.Although the global economy remains beleaguered by serious structural problems primarily rooted in the debt build-up that triggered the financial markets crisis of 2008, at this stage of the global and U.S. economic recovery we believe investors can find some relief and opportunities in greatly improved corporate financial performance. The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the ten-year, five-year, and one-year periods ended 06/30/11, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 2.27%, 0.48%, and 25.61%, respectively.Per the Fund’s 10/31/10 prospectus, the expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. THE OLSTEIN ALL CAP VALUE FUND 4 Corporate balance sheets have improved significantly since the start of the Great Recession, particularly through the accumulation of sizeable cash positions and decreased leverage.Not only are cash flow yields and earnings yields considerably higher than current government bond yields it is also important to note that the companies and business models behind these yields have growth rates attached to them. Furthermore, many company management teams have proven themselves to be shrewd allocators of capital during the downturn and recovery.While the macroeconomic outlook remains clouded, investors should seek the opportunities presented by strong companies, with stable or growing free-cash-flow generating business that effectively utilize capital to generate long term value for shareholders. PORTFOLIO AND PERFORMANCE REVIEW We continue to focus on how individual companies have adapted their expectations, strategic plans and operations to current economic conditions, and how they have managed their assets to deliver future earnings to investors.Our current portfolio consists of companies that we believe have a sustainable competitive advantage, discernible balance sheet strength, a management team that emphasizes decisions based on cost of capital calculations and deploys free cash flow to create shareholder value. We believe companies with these characteristics are poised to eliminate the valuation gaps created by the recent bear market as the economic recovery eventually accelerates. At June 30, 2011, the Olstein All Cap Value Fund portfolio consisted of 76 holdings with an average weighted market capitalization of $48.01 billion. During the reporting period, the Fund initiated positions in 16 companies and strategically added to positions in 8 companies.Over the same time period, the Fund eliminated its holdings in 17 companies and strategically decreased its holdings in another 15 companies. Positions initiated during the past fiscal year include: Adobe Systems, Analog Devices, Ascena Retail Group, Avery Dennison, ConocoPhillips, Delta Air Lines, Entegris, Genuine Parts Co., International Game Technology, Jones Lang LaSalle, JP Morgan Chase & Co., Newell Rubbermaid, Nike, Oshkosh Truck Corp., Rockwell Collins, and Whirlpool Corp. Positions eliminated during the past fiscal year include:Brinker International, Burger King Holdings, Charles River Laboratories, Collective Brands, Commscope, Fidelity National Financial, Hewitt Associates, Hewlett Packard, Hospira, Jones Apparel Group, Korn/Ferry International, Molson Coors Brewing Co., NCR Corp., Novellus Systems, Pall Corp., RadioShack Corp., and Teradata Corp. Our Laggards Laggards during the fiscal year included Charles River Laboratories, Cisco Systems, RadioShack, Oshkosh Corporation, and Delta Air Lines.During the THE OLSTEIN ALL CAP VALUE FUND 5 course of the fiscal year the Fund eliminated its holdings in Charles River Laboratories and RadioShack. As of the close of the fiscal year the Fund continued to hold Cisco Systems, Oshkosh Corporation and Delta Air Lines.The Fund’s positions in Oshkosh Corporation and Delta Air Lines were initiated during the course of the fiscal year, while Cisco is a long term holding in the Fund. Although Cisco’s common stock has performed negatively versus the overall market since the fourth quarter of 2010, we believe the company is at the center of macro trends driving increased bandwidth usage over time.Cisco’s products center on supplying networks, corporations and consumers with technology that meets the increasing need for more data at faster speeds.We believe the company has positioned itself for long-term growth by investing in technologies of the future, like telepresence, the data center, cloud, computing and video delivery.These technologies are not only set to grow, but we expect that they will also drive increased demand for Cisco’s core products – switches and routers so that the content deliverers can handle the increase in demand for bandwidth.There have been bumps along the road with respect to growth, margins and competition, but we believe that over the long-term Cisco will continue to execute effectively and develop new products that help drive secular growth. Our Leaders Stocks which contributed positively to our performance in fiscal year 2011 include Hewitt Associates, Korn/Ferry International, Commscope, Timken Co., and Agilent Technologies.It is important to note that during the fiscal year, the Fund benefitted from acquisition offers for both Hewitt Associates and Commscope at a substantial premium to average trading prices immediately preceding announcement of each acquisition.During the first quarter of 2011 the Fund eliminated its position in Korn/Ferry International as the company’s stock reached our valuation levels.As of the close of the fiscal year the Fund continues to hold Timken Co. and Agilent Technologies. THE IMPORTANCE OF A LONG-TERM OUTLOOK Throughout the Fund’s history and especially during the sharp market downturn of 2008 and 2009, we have consistently extolled the importance of investor patience and maintaining an investment outlook that does not react to the daily flow of good or bad news. As investors consider the current investment landscape with falling consumer sentiment, rising commodities prices, persistent unemployment, and a near term outlook for slower U.S. economic growth, it is important that we repeat the virtues of investor patience and a mindset that looks beyond the news and noise.Values are often generated by short-term negativity surrounding the general market and/or the economy, THE OLSTEIN ALL CAP VALUE FUND 6 short-lived factors affecting the industry in which the company operates or temporary issues affecting the company itself.When the negativity turns out to be related to short-term factors, patience is usually rewarded. During the first six months of 2011 alone, both the general and business media have emphasized a series of disasters and crises that have, in the short term, weakened investor confidence and rattled equity markets.Natural disasters, such as the earthquake and devastating tsunami in Japan, or rampant flooding and record-setting tornado activity throughout much of the southern United States, combined with political unrest in the Middle East and potential economic failures including the European debt crisis and the recent downgrade of U.S. sovereign debt, have greatly increased investor anxiety regarding equity investing. In addition, when investors consider downward revisions of U.S. GDP growth during the first half of the year combined with a near-term outlook for slower economic growth, we believe that the level of pessimism affecting equity markets could remain for a few months.However we are using this period to invest in companies that we believe are selling at prices that not only more than discounts the current negativity but pays little attention to the company’s cash generating potential we envision over the next 2-3 years. INVESTING IN COMPANIES, NOT IN THE MARKET What investors usually overlook when caught up in the steady stream of bad news and constant predictions of falling equity prices is that bad news and market pessimism often create unique opportunities to buy quality companies with strong fundamentals at very compelling prices. As value investors, we believe that a long-term perspective, especially in an environment that is maniacally focused on short-term news and events, is critical to identifying and properly analyzing those investment opportunities that many other investors neglect or fail to see. In our experience, pessimism about the direction of the overall market often blinds an investor to the future appreciation potential of companies with sustainable competitive advantage, discernible balance sheet strength, and management teams that emphasize decisions based on cost of capital calculations and deployment of free cash flow to create shareholder value.Companies with such characteristics are not only poised to overcome temporary valuation gaps created by market volatility, but are usually in a position to achieve greater capital appreciation as overall economic growth accelerates. While the global economic outlook may be enough to cloud an investor’s outlook, we believe the investment landscape is not all gloom and doom.More than three years on from the onset of the Great Recession, company balance sheets are in excellent shape with many companies flush with cash and holding little to no (or rapidly decreasing) debt loads.While many investors may THE OLSTEIN ALL CAP VALUE FUND 7 rely on GDP forecasts when making allocation and investment decisions, we believe over-reliance on macroeconomic predictions is often misguided. Though we believe investors are wise to be wary of risk, we also believe that instead of making equity investment decisions based on market sentiment, investors should focus on opportunities for meaningful capital appreciation presented by individual companies. We believe that although the overall market can be basically flat, we are in an environment in which there are many individual opportunities that can offer investors the potential for above average appreciation.In this regard we believe that the most important metrics for identifying superior investment opportunities in an uncertain market is a company’s ability to generate sustainable free cash flow. Although there may be lower GDP growth going forward, companies with strong balance sheets that have not only weathered the recession well, but have also demonstrated profitable revenue growth and an ability to allocate capital wisely during the economic recovery have the potential to outperform in a slow growth environment. SOME FINAL THOUGHTS TO CONSIDER Although we are cognizant of the fact that we could be faced with a period of constrained economic growth over the next year, we must point out that our portfolio primarily consists of fiscally strong, excess-cash-flow companies whose business, in our opinion, are primed to provide suitable returns whether or not the rebound is modest or accelerated. We believe the best approach for an uneven economic and investment environment is to buy companies that have the ability to generate free cash flow, have little or no debt or are aggressively paying down debt, and to buy such companies at a significant discount to their intrinsic values.We believe our long-term horizon, when combined with our emphasis on a forensic analysis of financial statements should increase the probability of achieving the Fund’s investment objective of long-term capital appreciation as the economic recovery continues to unfold and eventually accelerates. We continue to invest our money alongside yours; value your trust and thank you for your perseverance.We look forward to writing to you again at the close of the next quarter and remind you that we are working diligently to achieve the Fund’s investment objectives. Sincerely, Robert A. Olstein Eric R. Heyman Chief Investment Officer Co-Portfolio Manager THE OLSTEIN ALL CAP VALUE FUND 8 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995. (with dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions – see “Details”) Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 9/30/03 9/30/95 12/31/03 12/31/95 3/31/04 3/31/96 6/30/04 6/30/96 9/30/04 9/30/96 12/31/04 12/31/96 3/31/05 3/31/97 6/30/05 6/30/97 9/30/05 9/30/97 12/31/05 12/31/97 3/31/06 3/31/98 6/30/06 6/30/98 9/30/06 9/30/98 12/31/06 12/31/98 3/31/07 3/31/99 6/30/07 6/30/99 9/30/07 9/30/99 12/31/07 12/31/99 3/31/08 3/31/00 6/30/08 6/30/00 9/30/08 9/30/00 12/31/08 12/31/00 3/31/09 3/31/01 6/30/09 6/30/01 9/30/09 9/30/01 12/31/09 12/31/01 3/31/10 3/31/02 6/30/10 6/30/02 9/30/10 9/30/02 12/31/10 12/31/02 3/31/11 3/31/03 6/30/11 6/30/03 Details The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the ten-year, five-year, and one-year periods ended 06/30/11, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was 2.27%, THE OLSTEIN ALL CAP VALUE FUND 9 0.48%, and 25.61%, respectively.Per the Fund’s 10/31/10 prospectus, the expense ratio for the Olstein All Cap Value Fund Class C was 2.32%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Value stocks can continue to be undervalued by the market for long periods of time.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. Equity market. Investors cannot actually make investments in either index. For a complete listing of the Olstein All Cap Value Fund’s portfolio holdings, please see the Schedule of Investments starting on page 15.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Fund’s investment philosophy.Do not make investments based on the preceding securities referenced. The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks and charges and expenses of the Olstein Funds and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s website at www.olsteinfunds.com. Not FDIC insured / Not bank-guaranteed / May lose value. Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN ALL CAP VALUE FUND 10 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C for the past 10 years through the Fiscal Year End of 6/30/11.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year 5 Year 10 Year 15 Year Inception(4) Olstein All Cap Value – Class C(1) 25.61% 0.48% 2.27% 9.60% 10.05% Russell 3000® Index(2) 32.37% 3.35% 3.44% 6.77%  7.42% S&P 500® Index(3) 30.69% 2.94% 2.72% 6.50%  7.23% Assumes reinvestment of dividends and capital gains. Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.” The CDSC is based on the lesser of the original purchase price and the value of such shares at the time of redemption. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1995. On April 29, 2004, the Fund’s Board approved changing the Fund’s fiscal year-end to June 30. THE OLSTEIN ALL CAP VALUE FUND 11 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Adviser Class for the past 10 years through the Fiscal Year End of 6/30/11.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year 5 Year 10 Year Inception(4) Olstein All Cap Value – Adviser Class(1) 27.60% 1.24% 3.05% 6.11% Russell 3000® Index(2) 32.37% 3.35% 3.44% 2.84% S&P 500® Index(3) 30.69% 2.94% 2.72% 1.91% Assumes reinvestment of dividends and capital gains. Also includes all expenses for each period and thus represents a “net return”. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 3000® Index reflects the broad U.S. equity universe and represents approximately 98% of the U.S. market.Russell 3000® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” Commenced operations on September 21, 1999. On April 29, 2004, the Fund’s Board approved changing the Fund’s fiscal year-end to June 30. THE OLSTEIN ALL CAP VALUE FUND 12 The Olstein All Cap Value Fund Expense Example as of June 30, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions; if any; and (2) ongoing costs, including management fees; distribution fees (12b-1); and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2011 – June 30, 2011. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN ALL CAP VALUE FUND 13 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 – 6/30/11 Actual Class C Adviser Class $7.83 Hypothetical (5% annual return before expenses) Class C Adviser Class $7.75 * Expenses are equal to the Fund’s annualized expense ratio of 2.30% and 1.55% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments June 30, 2011 THE OLSTEIN ALL CAP VALUE FUND 14 The Olstein All Cap Value Fund Schedule of Investments as of June 30, 2011 COMMON STOCKS – 95.8% AEROSPACE & DEFENSE – 0.8% Shares Value Rockwell Collins, Inc. $ AIR FREIGHT & LOGISTICS – 0.8% FedEx Corp. AIRLINES – 1.1% Delta Air Lines, Inc. (a) APPLIANCES – 1.5% Whirlpool Corporation AUTO COMPONENTS – 0.6% Genuine Parts Company AUTO MANUFACTURERS – 1.6% Oshkosh Corporation (a) BEVERAGES – 4.2% The Coca-Cola Company Constellation Brands, Inc. – Class A (a) Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY – 1.5% Life Technologies Corporation (a) CAPITAL MARKETS – 5.4% BlackRock, Inc. The Charles Schwab Corporation Legg Mason, Inc. Morgan Stanley CHEMICALS – 1.9% E. I. du Pont de Nemours & Company The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 15 COMMON STOCKS – 95.8% – continued COMMERCIAL SERVICES & SUPPLIES – 3.3% Shares Value Avery Dennison Corporation $ Cintas MasterCard, Inc. – Class A COMMUNICATIONS EQUIPMENT – 1.5% Cisco Systems, Inc. COMPUTERS & PERIPHERALS – 2.8% Apple Inc. (a) International Business Machines Corporation (IBM) CONSUMER FINANCE – 2.8% American Express Company Equifax, Inc. CONTAINERS & PACKAGING – 2.1% Sealed Air Corporation Sonoco Products Company DIVERSIFIED FINANCIAL SERVICES – 2.9% AllianceBernstein Holding LP JPMorgan Chase & Co. ELECTRONIC EQUIPMENT & INSTRUMENTS – 1.5% Agilent Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES – 9.2% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 16 COMMON STOCKS – 95.8% – continued HEALTH CARE EQUIPMENT & SUPPLIES – 9.2% – continued Shares Value Stryker Corporation $ Zimmer Holdings, Inc. (a) HEALTH CARE PRODUCTS – 1.0% Johnson & Johnson HEALTH CARE PROVIDERS & SERVICES – 1.7% Henry Schein, Inc. (a) Quest Diagnostics Incorporated HOTELS, RESTAURANTS & LEISURE – 1.4% International Game Technology HOUSEHOLD DURABLES – 2.8% Harman International Industries, Incorporated Newell Rubbermaid Inc. HOUSEHOLD PRODUCTS – 2.0% Kimberly-Clark Corporation The Procter & Gamble Company INDUSTRIAL CONGLOMERATES – 3.8% 3M Co. Teleflex Incorporated Tyco International Ltd. (b) INSURANCE – 3.1% The Chubb Corporation Hanover Insurance Group Inc. W. R. Berkley Corporation IT SERVICES – 1.0% Accenture PLC – Class A (b) The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 17 COMMON STOCKS – 95.8% – continued MACHINERY – 3.4% Shares Value Cummins Inc. $ Ingersoll-Rand PLC – Class A (b) The Timken Company MANAGEMENT CONSULTING SERVICES – 1.5% ABB Limited – ADR (b) MEDIA – 1.3% The Walt Disney Company MULTILINE RETAIL – 2.0% Macy’s, Inc. OFFICE ELECTRONICS – 2.2% Xerox Corporation OIL & GAS – 2.6% ConocoPhillips Exxon Mobil Corporation REAL ESTATE MANAGEMENT & DEVELOPMENT – 1.1% Jones Lang LaSalle, Incorporated RESTAURANTS – 2.7% McDonald’s Corporation Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 5.0% Analog Devices, Inc. Entegris Inc. (a) Intel Corporation Teradyne, Inc. (a) SOFTWARE – 3.2% Adobe Systems Incorporated (a) The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 18 COMMON STOCKS – 95.8% – continued SOFTWARE – 3.2% – continued Shares Value Microsoft Corporation $ SPECIALTY RETAIL – 7.9% Ascena Retail Group, Inc. (a) Bed Bath & Beyond, Inc. (a) The Home Depot, Inc. Lowe’s Companies, Inc. PetSmart, Inc. The TJX Companies, Inc. TEXTILES, APPAREL & LUXURY GOODS – 0.6% NIKE, Inc. – Class B TOTAL COMMON STOCKS (Cost $505,406,022) SHORT-TERM INVESTMENTS – 3.8% MONEY MARKET FUNDS (c) – 3.8% Fidelity Institutional Money Market Portfolio – Class I, 0.13% The Liquid Assets Portfolio – Institutional Shares, 0.00% TOTAL SHORT-TERM INVESTMENTS (Cost $23,419,863) TOTAL INVESTMENTS – 99.6% (Cost $528,825,885) OTHER ASSETS IN EXCESS OF LIABILITIES – 0.4% TOTAL NET ASSETS – 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 19 The Olstein All Cap Value Fund Statement of Assets and Liabilities as of June 30, 2011 Assets: Investments, at value (cost $528,825,885) $ Cash Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets $ Liabilities: Payable for securities purchased Payable for capital shares redeemed Distribution expense payable Payable to Investment Manager (See Note 5) Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 20 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 21 The Olstein All Cap Value Fund Statement of Operations For the Year Ended June 30, 2011 Investment Income: Dividend income (net of foreign taxes withheld of $4,400) $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Distribution expense – Adviser Class (See Note 6) Shareholder servicing and accounting costs Administration fee Professional fees Trustees’ fees and expenses Federal and state registration Reports to shareholders Custody fees Other Total expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 22 The Olstein All Cap Value Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2011 June 30, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Net decrease in net assets from Fund share transactions (Note 7) ) ) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ * Including undistributed net investment income of: $ — $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 23 The Olstein All Cap Value Fund Financial Highlights Class C For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from net realized gain on investments — — ) ) ) Net Asset Value – End of Period $ Total Return‡ % % )% )% % Ratios (to average net assets)/ Supplemental Data: Expenses % Net investment loss )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 24 The Olstein All Cap Value Fund Financial Highlights Adviser Class For the For the For the For the For the Year Year Year Year Year Ended Ended Ended Ended Ended June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(1) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from net realized gain on investments — — ) ) ) Net Asset Value – End of Period $ Total Return % % )% )% % Ratios (to average net assets)/ Supplemental Data: Expenses % Net investment income (loss) )% )% Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Amount is less than $0.005. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 25 (THIS PAGE INTENTIONALLY LEFT BLANK.) 26 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 28 Letter to Shareholders 37 Expense Example 39 Schedule of Investments 42 Statement of Assets and Liabilities 44 Statement of Operations 45 Statements of Changes in Net Assets 46 Financial Highlights THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 27 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: For the fiscal year ended June 30, 2011, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund increased 37.57%, compared to a return of 39.28% for the Russell 2500™ Index and a return of 30.69% for the S&P 500® Index over the same time period. MARKET OUTLOOK While the potential collapse of individual European economies has dominated headlines during the first half of the year, the growing U.S. deficit and slowdown in economic growth has unnerved equity markets since the close of the Fund’s fiscal year, exposing deep investor concerns regarding the strength of the recovery and renewing fears of a possible double-dip recession. Although we do not believe that the double-dip recession scenario will unfold, we recognize that a more stable economic recovery requires resolution of sovereign debt crises, a significant reduction in high levels of unemployment and improved price stability in the U.S. housing market. Even though the global economy remains beleaguered by serious structural problems primarily rooted in the debt build-up that triggered the financial markets crisis of 2008, at this stage of the economic recovery we believe investors The performance data quoted represents past performance and does not guarantee future results.The Olstein Strategic Opportunities Class A return as of 06/30/11 for the three-year period, one-year period and since inception date of 11/01/06 assuming deduction of the Olstein Strategic Opportunities Class A maximum sales charge of 5.50% was 10.24%, 29.99%, and 2.47%respectively.Per the Fund’s 10/31/10 prospectus, the gross expense ratio for the Olstein Strategic Opportunities Fund Class A Share was 2.31% and the net expense ratio was 1.60% after contractual expense waiver and/or reimbursement.Expense ratios for other share classes will vary. Performance for other share classes will vary due to differences in sales charge structure and class expenses. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 28 can find some relief and opportunities in greatly improved corporate financial performance. Corporate balance sheets have improved significantly since the start of the Great Recession, particularly through decreased debt loads and the accumulation of sizeable cash positions.Not only are cash flow yields and earnings yields considerably higher than current government bond yields it is also important to keep in mind that the companies and business models behind these yields also have growth rates attached to them. Furthermore, many company management teams have proven themselves to be shrewd allocators of capital during the downturn and recovery.Even though the macroeconomic outlook remains clouded, we believe that the Fund’s portfolio consists of strong companies with stable or growing free cash flow that are effectivelyutilizing capital to generate long term shareholder value. PORTFOLIO AND PERFORMANCE REVIEW At June 30, 2011, the Fund’s portfolio consisted of 38 holdings with an average weighted market capitalization of $3.43 billion.Throughout the fiscal year ended June 30, 2011, we continued to modify the portfolio to maintain what we believed was the appropriate defensive posture in light of market volatility, while at the same time, capitalizing on that volatility to take advantage of compelling buying opportunities in what we believe are well-run, well-capitalized companies selling at significant discounts to our determination of their intrinsic value. During the fiscal year, the Fund initiated positions in thirteen companies and strategically added to established positions in nine companies.Positions initiated during the reporting period include: Ascena Retail Group, CareFusion Corp., CTS Corp., Dorman Products, DSW, Inc., Ferro Corp., Hillenbrand Inc., Measurement Specialties Inc., Oshkosh Corp., Rocky Brands, Schweitzer-Mauduit International, Inc., Steinway Musical Instruments, Inc., and Team Inc. Over the same time period, the Fund eliminated its holdings in fourteen companies and strategically reduced its holdings in another four companies.The Fund eliminated or reduced its holdings in companies that either reached our valuation levels or where changing conditions or new information resulted, in our opinion, in additional risk and/or reduced appreciation potential.We redeployed proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.Positions eliminated during the fiscal year include: Brinker International, Burger King Holdings, Charles River Laboratories, Collective Brands, Inc., Commscope Inc., Conmed Corporation, Cracker Barrel Old Country Store, Fidelity National Financial, Hewitt Associates, Jack in the Box, Inc., Jones Apparel Group, Medical Action Industries, Middleby Corp., and RadioShack. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 29 In an exceptional occurrence during the course of the fiscal year, the Fund initiated and eliminated its positions in Korn/Ferry International and 99 Cents Only Stores at material profits over relatively short periods of time.The Fund initiated its position in Korn/Ferry in August 2010 at a price of $14.03 per share and sold out of the position in December 2010 at an average price of $23.16 per share. The Fund initiated its position in 99 Cents Only Stores in late-November 2010 and continued to build its position until early February 2011 at an average price per share of $15.93.The Fund liquidated its position in 99 Cents Only Stores on March 11, 2011 at an average price of $19.60 per share following announcement of a bid to acquire the company by Los Angeles-based private equity firm Leonard Green & Partners. Additionally, during the reporting period the Fund benefitted from acquisition offers for both Hewitt Associates and Commscope at substantial premiums to average trading prices immediately preceding announcement of each acquisition. Our Laggards The biggest detractors from performance during the fiscal year include: specialty footwear and apparel manufacturer, Rocky Brands, Inc.; consumer electronics retailer, RadioShack; disposable medical products manufacturer and supplier, Medical Action Industries Inc.; electronics components and sensor manufacturer, CTS Corp.; and access equipment and specialty vehicle manufacturer, Oshkosh Corporation.During the course of the fiscal year the Fund eliminated its holdings in Medical Action Industries, CTS Corp., and RadioShack. As of the close of the fiscal year the Fund continued to hold Rocky Brands and Oshkosh Corporation. Our Leaders Notable gainers in the Fund’s portfolio during the reporting period, include: specialty footwear retailer, DSW Inc.; supplier and servicer for the semiconductor manufacturing process, Entegris, Inc.; machine tools and accessories manufacturer, Timken Co.; automotive replacement part designer and manufacturer, Dorman Products; and specialty footwear and apparel retailer, Finish Line Inc. REVIEW OF ACTIVIST HOLDINGS As of June 30, 2011, the Fund was invested in eight activist situations, which represented approximately 24% of the Fund’s equity investments and two of its top ten holdings.In general, these situations fit our definition of an activist investment where an outside investor, usually a hedge fund, private equity investor, or Olstein Capital Management seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 30 The Fund’s activist holdings as of June 30, 2011 include global asset management firm, Legg Mason Inc.; audio products and electronic systems manufacturer, Harman International; business technology and services company, NCR Corp.; document systems and services company, Xerox; tool and equipment manufacturer, Snap-on Inc.; medical technology company, CareFusion, musical instruments manufacturer, Steinway Musical Instruments, and funeral services products company, Hillenbrand, Inc. We continue to monitor the progress of the activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe the actions that have been proposed or implemented should increase shareholder value through improved future operating results. With each of our activist situations, one of the most important variables we consider, especially during tough economic times, is “how long do we expect it to take for this company to improve its operations and results?” Although we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time (two years or less) notwithstanding the economic environment. Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value within two years, we are willing to wait beyond two years for operating results to start to improve if we are being sufficiently rewarded for the risk, and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. OUTLOOK FOR ACTIVIST INVESTING Since its November 2006 inception the Fund has maintained a significant commitment to activist situations with an average activist exposure of 27% of total equity investments since inception. The Fund’s activist exposure reached a high of 39% of equity investments during the second quarter of 2008 and a low of 7% of equity investments during the second quarter of 2009 (as the Fund committed its capital to compelling value situations created by the market lows of March 2009 in lieu of longer-term activist situations). Throughout the remainder of 2011 and into 2012 we will actively seek additional investments for the Fund’s portfolio that fit our approach to activist investing.The criteria for our activist investments includes companies whose stock prices are significantly below our determination of private market value; companies that may be overcapitalized; companies with strong brands or franchises but suffering the effects of bad strategic decisions; as well as companies with non-core, underutilized, underperforming or non-productive assets. Even though a potential activist investment may be characterized by one of these THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 31 attributes, we also look for specific financial characteristics that, from our past experience, strongly favor pursuit of an activist agenda.These financial characteristics include: • High cash balances • Reliable and steady cash flow combined with low returns on invested capital • Questionable merger & acquisition activity • Unrelated businesses or divisions which may have more value as stand alone entities • Extremely low valuation multiples • Consistent earnings underperformance We expect that as the economic recovery continues to unfold in an uneven and somewhat rocky manner, that equity markets will provide ample opportunities to identify suitable activist situations for the Fund’s portfolio.Three primary reasons lie behind our expectations: (1) the bumpy road to more “normal” operating conditions should highlight which companies affected by the recession that have the potential to improve their operating results; (2) louder calls for stronger corporate governance from investors and regulatory bodies alike are likely to increase management responsiveness to shareholders, and (3) bearish reactions to every bump on the road to economic recovery should create compelling buying opportunities for deep value and activist investors. As the economy improves and markets begin to focus on company fundamentals and profits, we expect to see greater emphasis on the value enhancement strategies we favor as an activist investor for those companies that temporarily lag their competitors and peers.We believe that for the remainder of 2011 and into 2012 as the depths of recession fade into memory, more companies should be receptive to adopting strategic alternatives in order to undertake much-needed turnarounds in order to improve their operating results. As recession recedes and economic recovery unfolds, we expect equity markets to heighten their focus on company fundamentals and operating performance.Since time has taught us that patience provides generous opportunities for the diligent investor, we intend to stay the course, invested in companies that, in our opinion, have the financial strength to ride out any remnants of the downturn while offering favorable long-term business prospects. SOME FINAL THOUGHTS Economic recoveries are bumpy and we expect that the daily barrage of economic news, however slight, is likely to cause periods of increased market THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 32 volatility.We believe the best approach for an uneven economic and investment environment is to buy companies that have the ability to generate free cash flow, have little or no debt or are aggressively paying down debt, and to buy such companies at a significant discount to their intrinsic value.These valuations gaps should eventually close as market volatility subsides and investors take their minds off the day-to-day news and focus on the fact that such companies are adding to shareholder value over time. While investors are understandably unsettled by volatility that has recently characterized equity markets, we believe it is important to maintain a mindset that looks beyond daily market moves with an understanding that the market should eventually recognize companies with strong fundamentals, stable cash flow and above-average operating returns. During the second half of 2011 we expect the market to reward companies that have practiced sound capital management, focused their priorities during the prolonged downturn, and continued to deliver high-quality earnings to shareholders. We continue to invest our money alongside yours, value your trust and thank you for your perseverance.We look forward to writing to you again at the close of the next quarter and remind you that we are working diligently to achieve the Fund’s investment objectives. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, and charges and expenses of the Fund and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s Website at www.olsteinfunds.com. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information. Investing in a non-diversified, narrowly focused fund THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 33 may entail greater risks than is normally associated with more widely diversified funds.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. There is no assurance that the Olstein Funds will achieve their investment objective.The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance.These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The S&P 500® Index is not an investment product available for purchase.The Russell 2500® Index is an unmanaged index created by The Russell Investment Group.The Russell 2500® is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set. The Russell 2500® includes the smallest 2500 securities in the Russell 3000®.The Russell 2500® Index is not an investment product available for purchase. For a complete listing of the Olstein Strategic Opportunities Fund’s portfolio holdings, please see the Schedule of Investments starting on page 39.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Fund’s investment philosophy.Do not make investments based on the preceding securities referenced. Not FDIC insured / Not bank-guaranteed / May lose value.Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class A Inception through the Fiscal Year End of 6/30/11.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year Inception+ Olstein Strategic Opportunities – Class A (without load)(1) 37.57% 3.72% Olstein Strategic Opportunities – Class A (load adjusted)(1) 29.99% 2.47% Russell 2500® Index(2) 39.28% 4.73% S&P 500® Index(3) 30.69% 1.41% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains. Reflects the effect of the maximum sale load charge of 5.50% in load adjusted return. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 Comparison of the Change in Value of a Hypothetical $10,000 Investment from the Fund’s Class C Inception through the Fiscal Year End of 6/30/11.The line chart does not reflect any applicable Contingent Deferred Sales Charge.The returns listed in the table do not reflect the deduction of taxes on reinvested dividends. Average Annual Total Return 1 Year Inception+ Olstein Strategic Opportunities– Class C(1) 35.56% 3.02% Russell 2500® Index(2) 39.28% 4.73% S&P 500® Index(3) 30.69% 1.41% + Commencement of operations was November 1, 2006. Assumes reinvestment of dividends and capital gains. Also includes all expenses at the end of each period and assumes the deduction of the appropriate CDSC as if an investor had redeemed at the end of the one year period, and thus represents a “net return.” The CDSC is based on the lesser of the original purchase price or the value of such shares at the time of redemption. Past performance is not necessarily indicative of future results. Investment returns and principal values may fluctuate, so that, when redeemed, shares may be worth more or less than their original cost. The Russell 2500® Index measures the performance of the 2,500 smallest companies in the Russell 3000® Index.Russell 2500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investments in the index, and thus represents a “gross return.” S&P 500® Index return is adjusted upward to reflect reinvested dividends, but does not reflect the deduction of any fees or expenses associated with investment in the index, and thus represents a “gross return.” THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 The Olstein Strategic Opportunities Fund Expense Example as of June 30, 2011 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees; distribution fees (12b-1); and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, January 1, 2011 – June 30, 2011. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/11 6/30/11 1/1/11 – 6/30/11 Actual Class A $8.05 Class C Hypothetical (5% annual return before expenses) Class A $8.00 Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 181/365. Allocation of Portfolio Assets as a percentage of investments June 30, 2011 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 The Olstein Strategic Opportunities Fund Schedule of Investments as of June 30, 2011 COMMON STOCKS – 96.1% AUTO COMPONENTS – 1.7% Shares Value Dorman Products, Inc. (a) $ AUTO MANUFACTURERS – 3.6% Oshkosh Corporation (a) BEVERAGES – 2.5% Constellation Brands, Inc. – Class A (a) BIOTECHNOLOGY – 2.3% Life Technologies Corporation (a) BUSINESS SERVICES – 1.4% Barrett Business Services, Inc. CAPITAL MARKETS – 6.4% Janus Capital Group Inc. Legg Mason, Inc. CHEMICALS – 0.3% Ferro Corporation (a) COMMERCIAL SERVICES & SUPPLIES – 6.3% Brady Corporation – Class A Cintas Team, Inc. (a) COMPUTERS & PERIPHERALS – 2.7% NCR Corporation (a) CONSUMER SERVICES – 2.1% Hillenbrand, Inc. DIVERSIFIED FINANCIAL SERVICES – 3.5% AllianceBernstein Holding LP The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 COMMON STOCKS – 96.1% – continued ELECTRONIC EQUIPMENT & INSTRUMENTS – 5.5% Shares Value CTS Corporation $ Measurement Specialties, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES – 4.0% CareFusion Corporation (a) DENTSPLY International Inc. HOUSEHOLD DURABLES – 5.3% Harman International Industries, Incorporated Snap-on, Incorporated INDUSTRIAL CONGLOMERATES – 6.8% Standex International Corporation Teleflex Incorporated INSURANCE – 1.7% W. R. Berkley Corporation LEISURE EQUIPMENT & PRODUCTS – 1.9% Steinway Musical Instruments, Inc. (a) MACHINERY – 4.3% Columbus McKinnon Corporation (a) The Timken Company MULTILINE RETAIL – 4.6% Macy’s, Inc. OFFICE ELECTRONICS – 4.2% Xerox Corporation PAPER & FOREST PRODUCTS – 1.1% Schweitzer-Mauduit International, Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 COMMON STOCKS – 96.1% – continued RESTAURANTS – 6.0% Shares Value The Cheesecake Factory Incorporated (a) $ Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 10.8% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) SPECIALTY RETAIL – 4.7% Ascena Retail Group, Inc. (a) DSW, Inc. – Class A (a) The Finish Line, Inc. – Class A TEXTILES, APPAREL & LUXURY GOODS – 2.4% Rocky Brands, Inc. (a) TOTAL COMMON STOCKS (Cost $19,030,245) SHORT-TERM INVESTMENTS – 4.3% MONEY MARKET FUNDS (b) – 4.3% Fidelity Institutional Money Market Portfolio – Class I, 0.13% The Liquid Assets Portfolio – Institutional Shares, 0.00% TOTAL SHORT-TERM INVESTMENTS (Cost $981,992) TOTAL INVESTMENTS – 100.4% (Cost $20,012,237) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.4)% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 The Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of June 30, 2011 Assets: Investments, at value (cost $20,012,237) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Distribution expense payable Payable to Investment Manager (See Note 5) Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 43 The Olstein Strategic Opportunities Fund Statement of Operations For the Year Ended June 30, 2011 Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Shareholder servicing and accounting costs Federal and state registration Professional fees Administration fee Custody fees Trustees’ fees and expenses Reports to shareholders Other Total expenses Expense reimbursement by Investment Manager (See Note 5) ) Net Expenses Net investment loss ) Realized and Unrealized Gain on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 44 The Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the For the Year Ended Year Ended June 30, 2011 June 30, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Net increase in net assets from Fund share transactions (Note 7) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 45 The Olstein Strategic Opportunities Fund Financial Highlights Class A For the For the For the For the Nov. 1, Year Year Year Year Ended Ended Ended Ended through June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from: Net investment income — — — ) — Net realized gain on investments — — — ) — Total distributions — — — ) — Net Asset Value – End of Period $ Total Return‡ % % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement % %** After expense waiver and/or reimbursement % %** Ratio of net investment income (loss): Before expense waiver and/or reimbursement )% )% )% )% )%** After expense waiver and/or reimbursement )% )% )% )% %** Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any sales charge for Class A Shares. * Not annualized. ** Annualized. Commencement of operations. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 46 The Olstein Strategic Opportunities Fund Financial Highlights Class C For the For the For the For the Nov. 1, Year Year Year Year Ended Ended Ended Ended through June 30, June 30, June 30, June 30, June 30, Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Distributions from: Net investment income — Net realized gain on investments — — — ) — Total distributions — — — ) — Net Asset Value – End of Period $ Total Return‡ % % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement % %** After expense waiver and/or reimbursement % %** Ratio of net investment loss: Before expense waiver and/or reimbursement )% )% )% )% )%** After expense waiver and/or reimbursement )% )% )% )% )%** Portfolio turnover rate(4) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. * Notannualized. ** Annualized. Commencement of operations. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Amount is less than (0.005) per share. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 47 The Olstein Funds Notes to Financial Statements 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series of shares, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).The All Cap Value Fund is a diversified investment management company and the Strategic Fund is a non-diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995 and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999 and are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 48 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on the NASDAQ NMS and Small Cap exchanges, are valued at their market value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds’ financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 49 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 –Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of June 30, 2011: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
